  Case 2:20-cv-15035-KM-ESK Document 1 Filed 10/27/20 Page 1 of 4 PageID: 1




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY

ERNEST BLAIR, ESQ. - NJ ATTORNEY 10 NO. 036071983
LAW OFFICES OF KARIM ARZADI
163 Market Street
Perth Amboy, New Jersey 08861
 (732) 442-5900
Attorney for Plaintiff

FATEMAH ARAB,                                Civil Action No.:

                 Plaintif s,

vs.

GERALD J. BOSITS, UNITED STATES
OF AMERICA, UNITED STATES                    COMPLAINT
POSTAL SERVICE, JOHN DOES 1-10
(fictitious names), JANE ROES
1-10 (fictitious names) and ABC
COMPANIES 1-10 (fictitious
names) ,

                 Defendants.
-----------------------------------x

                                   I.    Parties

      1.   Plaintiff, Fatemeh Arab, residing at 91 Goodwin Drive, North

Brunswick, New Jersey 08902.

      2.   Defendant, Gerald J. Bosits, residing at 168 Rowland Avenue,

Clifton, New Jersey 07012.

      3.   United States Postal Service,        is a

government/agent/department of the United States of America, with a

      on of 811 Paulison Avenue, Clifton, New Jersey 07011.

                             II.        Jurisdiction

28 U.S.C. section 1346(b)

      4.   This case is brought under the Federal Tort Claims Act and

jurisdiction is predicated, pursuant to 28 U.S.C. section 1346 (b).

      5.   In accordance with 28 U.S.C. section 2401 (b) and 39 C.F.R.
 Case 2:20-cv-15035-KM-ESK Document 1 Filed 10/27/20 Page 2 of 4 PageID: 2




912.9(a) an administrative claim was             ed to the United States

Postal Service.

                                 III.   Venue



        6.   Plaintiff resides at 91 Goodwin Drive, North Brunswick, New

Jersey 08902.

        7.   Therefore,           to 28 U.S.C. Section 1402(b) venue lies

in the District of New Jersey.

                                 FIRST COUNT

        1.   On or about December 24, 2018, the Plaintiff, Fatemeh Arab,

was the             of a motor vehicle which was proceeding in a weste

direction on Allwood Road at or near its intersection with Mt.

Prospect Avenue, in the         of Clifton, County of Passaic and State

of New

        2.   At the time and    ace aforesaid, the Defendant, United

States Postal Service, a government enti        /agent/department of the

United States of America was the owner of a motor vehicle which was

being           d by its       , servant, and/or employee the Defendant,

Gerald J. Bosits, which was proceeding in a southerly direction

Mt. Prospect Avenue at or near its intersection with Allwood Road, in

the City of Clifton, County of Passaic and State of New Jersey.

        3.   At the time and place aforesaid, the Defendant(s)    John Does

1-10 and/or ABC Companies, Inc. 1-10 (fictitious names) was/were the

owner(s) of a certain motor vehicle(s) which was            being operated

by his/her/its agent(s), servant(s) and/or employee(s), the

Defendant(s), Jane Roes 1 10     (fictitious names), along the aforesaid

roadway(s) .
 Case 2:20-cv-15035-KM-ESK Document 1 Filed 10/27/20 Page 3 of 4 PageID: 3




      4.   The aforesaid Defendant(s) John Does 1 10, Jane Roes 1 10

and/or ABC Companies,    Inc. 1-10, are fictitious names intended to

identify any and all parties including individuals,          corporations

and/or other entities whose identities are                 ly unknown to the

Plaintiff who       ther with the named Defendants, were the owners

and/or operators of vehicles upon the aforesaid roadways and whose

negligence contributed to Plaintiff's injuries.

      5.   At the time and          aforesaid, the Defendants, or either

of them, so             ly operated and/or maintained and/or controlled

their motor vehicles as to cause same to strike and collide with the

vehicle which the Plaintiff, Fatemeh Arab, was operating.

      6.   As the direct and proximate result of the aforesaid

negligence of the Defendants, the Plaintiff, Fatemeh Arab, sustained

serious and              physical    uries, suffered, still suffers and

will continue to suffer from          physical            and mental anguish l

was confined l   is and will continue to be so confined, was obli

still is, and will in the future be obligated to expend large sums of

money for medical and other needed care of the aforesaid injuries, was

prevented, is, and will in the future be                    from pursuing her

usual course of conduct and employment and in the future will be

caused great        and suffering, to her great loss and damage.

      WHEREFORE, the Plaintiff, Fatemeh Arab, demands judgment against

the Defendants, United States Postal Service     l   a government

entity/agent/department of the United States Of America         l   Fatemeh ArabI

John Does 1-10 (fictitious names),    Jane Roes 1-10       (fictitious names)    I




and ABC               Inc. 1-10 (fictitious names)    I   either individually,

jointly and/or severally, for damages, together with interest and
 Case 2:20-cv-15035-KM-ESK Document 1 Filed 10/27/20 Page 4 of 4 PageID: 4




costs of this suit.




Dated: October 23, 2020



                          DEMAND FOR TRIAL BY JURY

     The Plaintiff demands a    t~ial   by jury as to all issues herein.

                                                                    01


                                          ERNEST BLAIR,
Dated: October 23, 2020                   Attorney for Plaintiff
